Citation Nr: 1735101	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected right ankle disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right ankle disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the Winston-Salem RO initially adjudicated these issues as the Veteran had filed his original claim through the Benefits Delivery at Discharge (BDD) program, but that during the course of the appeal he moved to Texas.  The RO in Houston certified this case to the Board on appeal.

The appeal initially included claims of entitlement to increase initial evaluations for service-connected left shoulder, right ankle, and left ring finger disorder.  However, the Veteran limited his appeal to the issues of service connection for sleep apnea, right knee disorder, left knee disorder, and low back disorder on his March 2011 substantive appeal.  In a February 2015 decision, the Board granted service connection for sleep apnea.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability.  Also, in June 2016 the Veteran requested in writing to withdraw the appeal of his low back disorder claim.  The Board dismissed the low back disorder in an August 2016 decision.  As a result these issues are not before the Board for appellate review and consideration herein is limited to only those issues listed on the first page of this decision.  See 38 U.S.C.A. § 7105(d)(3) (West 2014).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM).  LCM contains the July 2009 rating decision, the September 2009 notice of disagreement, the January 2011 statement of the case, and the March 2011 substantive appeal.  The remainder of the documents in LCM are either duplicative of those in VBMS or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain an adequate examination and opinion for the Veteran's claimed right knee and left knee disorders.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a February 2015 decision, the Board remanded the issues for an examination and medical opinion to determine the etiology of any bilateral knee disorders that may be present, to include whether they may be caused, or worsened, by his service-connected ankle disability.  The examiner was to review the entire claims folder and provide an opinion supported by a rationale consistent with the evidence of record.  Specifically, the examiner was asked to discuss the Veteran's service treatment records (STRs) including a March 2004 report of muscle aches on a post-deployment health assessment, an October 2005 profile for right knee injury, an October 2006 diagnosis for patellar tendonitis, and a November 2006 report of swollen/painful joints on a post-deployment health assessment as well as his December 2014 testimony regarding the wear and tear on his knees as a Navy Seabee (construction).  The examiner was to also address the Veteran's contentions regarding in-service injuries, including right knee injury in April 1999 and a left knee injury in October 2008.  

The Veteran was afforded a VA examination in April 2015 and the examiner opined that there was no current diagnosis of any knee condition.  The examiner noted that he could find no indication in the STRs of a knee problem.  Thus, in an August 2016 remand, the Board found that it appeared that the examiner may not have actually reviewed the STRs.  The Board also noted that the examiner did not address the presence of a prior diagnosis of tendonitis.  The Board thus found that the April 2015 examination report was non-responsive to the remand order and was inadequate.  As a result, in August 2016 the Board requested that an addendum opinion be obtained from the April 2015 examiner.  

In October 2016 the same VA examiner provided a response to the addendum opinion that stated, again, the Veteran's knees were currently normal.  The examiner again noted that he had reviewed the claims file and that there was "no indication in the SMR of knee complaints."  The Board reiterates that the STRs contain the following evidence of knee complaints:  1) a March 2004 report of muscle aches on a post-deployment health assessment; 2) an October 2005 profile for right knee injury; 3) an October 2006 diagnosis for patellar tendonitis; and 4)a November 2006 report of swollen/painful joints on a post-deployment health assessment.  Therefore, a new VA examination shall be obtained and conducted by another examiner.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since June 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right and left knee disorder with an examiner other than the one who provided the April 2015 examination and October 2016 addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner must first provide an opinion regarding whether there are any currently diagnosed knee disorders.  If not, the examiner must address the findings of tendonitis in the STRs.

If there are any currently diagnosed knee disorders, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed disorders had its onset in, or is otherwise etiologically related to the Veteran's service, to include wear and tear and the Veteran's alleged injuries to each knee.

If there are any currently diagnosed knee disorders, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed disorders had is caused or aggravated by the Veteran's service connected right ankle disorder, to include an altered gait.  

In providing these opinions, the examiner must address the following:  1) the Veteran's contentions in his March 2009 claim regarding an April 1999 right knee injury, an October 2008 left knee injury; 2) the Veteran's December 2014 testimony as to the wear and tear on his knees as a Navy Seabee; 3) the Veteran's March 2004 STR noting a report of muscle aches on a post-deployment health assessment; 4) the October 2005 STR containing a profile for right knee injury; 5) the October 2006 STR indicating a diagnosis of patellar tendonitis; and 6) a November 2006 STR noting a report of swollen/painful joints on a post-deployment health assessment.  


4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




